ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RATHJEN (US 2014/0104600 A1) discloses a method of laser beam focus position determination based on edges of measurement markings.

The claims, filed on 01/15/2021 with request for AFCP2.0 have been considered and have been entered.
	Claim status
Claims 12 – 14 are newly canceled.
Claim 2 is not recited in the claims filed on 01/15/2021, which is a typographical error, because claim 2 is not canceled. Claim 2 is reinstated as the claim 2 in the claims, filed on 12/14/2020, which were considered and are entered by the examiner, see below.
Claims 1 – 11 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/09/2018, 11/05/2019, 05/01/2020, 07/29/2020, and 02/03/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

	Authorization for this telephone interview for an examiner's amendment was given by Attorney J. P. Fasse on 02/02/2021, for the claims filed on 01/15/2021.

In claim 1:
At line 2: delete [[plate-like member]], and replace with - -workpiece- -;
At line 3: delete [[plate-like member]], and replace with - -workpiece- -;
At line 5: delete [[plate-like member]], and replace with - -workpiece- -;
At line 7: delete [[one or both of process radiation or reflected laser radiation]], and replace with - -process radiation, one or more parameters of reflected laser radiation, or one or more parameters of both process radiation and reflected laser radiation- -;
At line 8: delete [[plate-like member]], and replace with - -workpiece- -;
At line 12, after “widths”, insert - - at associated focal positions- -.

In claim 2:
Reinstate claim 2, which is not recited, which is a typographical error, to be the claim 2 in the claims, filed on 12/14/2020, which were considered and are entered by the examiner.

- -2. (Original) The method of claim 1, comprising moving the laser beam relative to the plate-like member transversely to a longitudinal direction of the incisions.- -.

In claim 10:
At line 2: “parameters” is to be considered as “parameters”, without amendment, because claim 10 is not amended, in the claims filed on 01/15/2021.

Claim 1 with examiner’s amendment is as follows.
Claim 1:
A method for determining a reference focal position of a laser beam for processing a workpiece that is a plate-like member, the method comprising:
            producing at least two incisions in the workpiece with the laser beam set at a first laser power and at different focal positions for at least two of the incisions;
            irradiating the workpiece with the laser beam at a second laser power lower than the first laser power;
            detecting edges of the incisions by measuring one or more parameters of process radiation, one or more parameters of reflected laser radiation, or one or more parameters of both process radiation and reflected laser radiation caused by the irradiation of the workpiece at the second laser power;

            fitting a mathematical curve to the established widths at associated different focal positions, determining a minimum of the curve, including between measurement locations of the different focal positions, as a minimal cutting gap width, and setting the associated focal position at the minimum of the curve as a reference focal position of the laser beam.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 11 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of laser processing of a workpiece, “establishing a width of each of the at least two incisions using the measured power; and fitting a mathematical curve to the established widths at associated different focal positions, determining a minimum of the curve, including between measurement locations of the different focal positions, as a minimal cutting gap width, and setting the associated focal position at the minimum of the curve as a reference focal position of the laser beam”, as recited in claim 1 with examiner’s amendment.
The primary prior art reference does not disclose the claimed method steps pertaining to determining a focal position of a laser beam within a workpiece by detecting incision edges on a surface of the workpiece, used to establish widths of laser incisions, and utilizing a mathematical curve relating the incision widths to focal positions. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings “irradiating the workpiece with the laser beam at a second laser power lower than the first laser power; detecting edges of the incisions by measuring one or more parameters of process radiation, one or more parameters of reflected laser radiation, or one or more parameters of both process radiation and reflected laser radiation caused by the irradiation of the workpiece at the second laser power”, in combination with the method step pertaining to utilizing a mathematical curve; thus the claimed invention is non-obvious over the prior art. Process radiation being laser radiation irradiated on already made incisions, is detected in the method by a sensor system, Applicant specification page 3, line 1.
With respect to the rejection of claims 1 – 2, 4, 7, 9, and 11 under 35 USC 103 of Hillebrand, and Dausinger, and of claim 12 under 35 USC 103 of Hillebrand, Dausinger, and Kuroki, in the Office action filed on 10/14/2020, the Applicant amended claim 1, filed on 01/15/2021, which, with examiner’s amendment above, and in view of Applicant’s arguments, filed on 01/15/2021, overcomes the rejection under 35 USC 103, because amended claim 1 recites “determining a minimum of the curve as a minimal cutting gap width, and setting an associated focal position as a reference focal position”, line 12; whereas the method of a modification of Hillebrand and Kuroki recites a signal at the location of measurement of an alignment mark, but not a signal between measuring widths of alignment marks. The claimed edge detection process in the method is performed by Applicant’s evaluation and control device 11, specification page 7 line 14. Hillebrand, Dausinger, and Kuroki are considered as not teaching/suggesting the method step “fitting a mathematical curve to the established widths at associated focal positions, determining a minimum of the curve as a minimal cutting gap width, and setting an associated focal position as a reference focal position” as required in amended claim 1 with examiner’s amendment; the rejection of claim 1 under 35 USC 103 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
Regarding the drawing objection, in the Office action filed on 10/14/2020, for the claim 13 and claim 14 limitations not being shown in a drawing, the Applicant canceled claims 12 – 14, filed on 01/15/2021, which overcomes the drawing objection; the drawing objection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/02/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761